DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 07/25/2022 is acknowledged. Claims 12-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.

Claim Objections
Claims 1 and 3 objected to because of the following informalities:  
Claim 1 recites “sending first information” which should be “sending a first information”; “reading second information” which should be “reading a second information”.
Claim 1 states “on the basis of which first information the computer determines…” should be “on the basis of which the first information, the computer determines…”; “on the basis of which second information the computer determines…” should be “on the basis of which the second information, the computer determines…”
Claim 3 recites “the second information is read by the line scanner on a loading table of the glass load…”. This statement is written in a way that one would interpret either the second information (by a line scanner) is on the loading table or the line scanner is physically on the loading table. The Examiner understands from Fig. 2 that the applicant intends the interpretation that the glass load is on the loading table, and the line scanner (5) is positioned proximate the loading table. If the line scanner were on the loading table, the line scanner would be loaded into the furnace with the glass load. The claim should be rewritten to clear confusion.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “on the basis of which” which is generic and can be interpreted under broadest reasonable interpretation such as “relating to”.
Claim 1 recites “an adjustment parameter” which is generic and can be interpreted under broadest reasonable interpretation such as “a parameter that does not changing anything”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the computer… selects a value of at least one adjustment parameter”. The specification describes how the adjustment parameter can be implemented [0025]; however, the specification is not written in a way for a skilled artisan and/or their computer to determine and select the adjustment parameter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “sending” and “reading” steps with regards to a computer determining/selecting a value but not an explicit action; the determining/selecting is unclear whether they are a positively recited and required method steps because the determination and selection are abstract ideas.
Claim 4 and 11 use the term “into effect” which is vague and indefinite; the claim should be written to explicitly state what aspect of the heating recipe the computer is manipulating.
Claim 6 uses the term “teaching the neural network” which is vague and indefinite; teaching is unclear whether the teaching is a required method step because the teaching is an abstract idea.
Claims 2-11 are rejected because of their dependency from Claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/mathematical concept without significantly more. Claim 1 recites an abstract idea in the “sending” and “reading” step. Claim 6 recites an abstract idea of sending observational material to the neural network for teaching.
For claim 1, the limitation of determining and selecting values is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processing. Other than reciting “on the basis of which information the computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, beside the “on the basis of which information the computer” language, “determines” and “selects” in the context of this claim encompasses the user manually determining and selecting the adjustment parameter.  For claim 6, the limitation of sending information to the neural network, under its broadest reasonable interpretation, covers performance of the limitation in the mind  but for the recitation of generic computer components. That is, other than “neural network”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, the information sent to the computer/neural network is recited generally and the determination/selection of the adjustment parameter can be done mentally, reading on mere pre-solution data gathering at a very high level. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The judicial exceptions are not integrated into a practical application because they are not applied by a particular machine or used to effect a transformation and only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because transporting the glass sheets toward a heating furnace, and using a camera to obtain an image, and using a computer to determine and select a parameter is conventional activity – see MPEP 2106.05(d). Accordingly, the additional element of the computer and neural network does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.05(a) and (b) for examples of what has or has NOT been considered significantly more.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer or neural network to perform the determination and selection of the value amounts to no more than mere instructions to apply the exception using a a generic computer or generic neural network. Mere instruction to apply the judicial exception cannot provide an inventive concept. The claims are not patent eligible. 
Claims 2-3 and 5-10 are rejected because of their dependency from Claim 1 respectively with every limitation thereof directed to including the abstract idea without significantly more. Claim 4 and/or 11 mention the adjustment being “set into effect” using passive language which is insufficient description to a particular practical application of the adjustment parameter to overcome the 101 rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (WO-2019029179-A1, English translation provided by Espacenet) in view of Jiao et al (US-20150344346-A1) and Janhunen (US-20060108346-A1).
Regarding claim 1, Zhao teaches a method for controlling a glass sheet heating furnace (p. 1 Line 58) using information describing a glass load (p. 3 Line 42-44), the method comprising: transporting the glass sheet toward a heating furnace (p. 2 Line 6-7), using information based on the dimension of the glass load (web size and thickness; p. 3 Line 44) to a computer (control unit/PLC; p. 2 Line 4-11) to determine a value (threshold value Q1; p. 3 Line 46-54) and adjustment parameter (time in furnace p. 2 Line 6-11; cooling fan p. 2 Line 18-23). Zhao uses the information again to determine a second value (threshold value Q2; p. 4 Line 37-46).
Zhao teaches of obtaining the dimensional measurement (p. 3 Line 44) before thermal treatment (p. 3 Line 34/56). Zhao does not expressly teach of using a camera to obtain the measurement. In related automated controlling glass sheeting in a furnace art, Jiao teaches of using a camera [0115] to obtain dimensional information (shape profile) to a computer controlling the process [0109]. It would be obvious to one of ordinary skill in the art to incorporate a camera to send information from the camera image to a computer to automate the data input for increased productivity.
Zhao teaches of obtaining the dimensional measurement (p. 3 Line 44) before thermal treatment (p. 3 Line 34/56). Zhao does not expressly teach of using a line scanner to obtain the measurement. In related automated controlling glass sheeting in a furnace art, Janhunen teaches of using a line scanner (camera) connected to a control device for controlling the heating of the glass panel [0011]. Furthermore, Zhao does not expressly teach their glass load includes a plurality of glass sheets. Janhunen teaches that the glass load can be several pieces of glass simultaneously, typically both successively and side by side [0003]. It would be obvious to one of ordinary skill in the art to incorporate a line scanner to improve resolution [0023] and reliability [0012] of the process. It would be obvious to one of ordinary skill in the art at the time of invention to process a plurality of glass sheet to improve efficiency of the method. 
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).

Regarding claim 2, according to modified Zhao of claim 1, Zhao teaches the first value and the second value can be the same: Q2=Q1·K2 when K2=1 supported by 0.5≤K2≤1 (p. 2 Line 25-29).

Regarding claim 3, according to modified Zhao of claim 1, Janhunen teaches the line scanner reads the glass load on a loading table [0011,13] and the loading table transfers the glass load into the heating furnace [0002].

Regarding claim 4, according to modified Zhao of claim 1, Zhao teaches that the first value (Q1) and second value (Q2) affect adjustment parameters controlling time in the furnace (p. 2 Line 9-11) and cooling fan (p. 2 Line 22-23). Q2 is calculated from Q1, reading on the reselecting step of a new value (p. 4 Line 37-46) and the computer takes the new value into effect in the heating furnace (p. 4 Line 51-54)

Regarding claim 7, according to modified Zhao of claim 1, Janhunen teaches that the glass load be a plurality of glass that are possibly side by side [0003] and that the cameras measuring the width and length of the loads with the line scanner [0023-26].

Regarding claim 8, according to modified Zhao of claim 1, Zhao teaches of measure the web size and thickness of the glass sheet (p. 4 Line 35) reading a distance to a rear end of the glass load from a front end of the glass load.

Regarding claim 9, according to modified Zhao of claim 1, Zhao teaches that the web size and thickness of the sheet is measured before entering the furnace (p. 4 Line 31-35). Modified Zhao incorporates the camera and line scanner of Jiao and Janhunen which enable the invention to continuously measure the glass load dimension. Jiao teaches that obtaining and processing the image (shape data) takes intervals ranging from 0.0001-60 seconds [0080]. Though the references do not expressly teach stopping the conveyor to photograph the glass load, it would be obvious to one of ordinary skill in the art at the time of invention that the manual measurement of the glass load dimensions in Zhao be modified to stop the glass load on the conveyor to allow the camera and line scanner enough acquisition and processing time to analyze the data.

Regarding claim 10, according to modified Zhao of claim 1, Zhao teaches that the value of the adjustment parameter changes the cooling fan to be turned on or changed from idle to working (p. 4 Line 52-54), reading on rotational speed of a blower.

Regarding claim 11, according to modified Zhao of claim 1, Jiao teaches that that the camera and computer controls operate the heating of the glass sheet based on the requirements of a recipe [0092].
Regarding the adjustment parameter set into effect before the glass load is transferred into the heating furnace and read by the line scanner, Zhao measures the load dimension before entering the heating furnace (p. 4 Line 31-35), and Janhunen teaches that the line scanner reads the glass load before entering the heating furnace (Fig. 1). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (WO-2019029179-A1, English translation provided by Espacenet), Jiao et al (US-20150344346-A1), and Janhunen (US-20060108346-A1) as applied to claim 1, and further in view of Yasu (JP-05116967-A, English translation provided by Espacenet)
Regarding claim 5 and 6, according to modified Zhao of claim 1, Zhao teaches that the computer (control unit) uses the values to determine values/adjustment parameters such as time and cooling (p. 2 Line 9-11/22-23). Zhao does not expressly teach using a neural network to determine the value/adjustment parameter from the camera image. In related automated glass production art, Yasu teaches of using image inputs of the dimension/shape of the glass [0012,14] through a neural network process to adjust heating and time for the product [0007]. Yasu further teaches that the second information (shape of the glass) is incorporated to train the neural network [0021]. It would be obvious to one of ordinary skill in the art at the time of invention to use a neural network  to determine values related to the process adjustment to optimize the process. 
Additionally, the incorporation of the neural network to differentiate from the control unit of Zhao that monitors and then adjusts processing parameter lacks criticality of the specific limitation (neural network) with regards to the method. The use of the neural network is essentially automating the determination of the values/adjustment parameter reading on In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) in which the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04.III.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20190152832-A teach of positional sensors to produce a shape profile of glass to be heated and using that information to adjust heating parameters according to the bending protocol
US-20060107694-A1 teaches another implementation of a line scanner to a similar apparatus with similar glass load patterns and automated adjustment of the heating recipe
US-20020134109-A1 teaches of a control system adjusting valves for heating or cooling the glass sheet in an oven
WO-9744286-A1 teaches of equipment/detectors to read load information automatically into a control system and control the tempering process based on the loading information, detecting the glass and empty area between the glass pieces to control resistor power
GB-2094290-B teaches of using a scanner connected to a computer/microprocessor to measure the width and thickness of the glass sheet to adjust the coolant flow

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741